DETAILED ACTION
Election/Restrictions
Claims 10-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 February 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring or stop (claims 7 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “550” (in paragraphs 47, 66 and 110) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as discussed supra, the reference number “550” from paragraph 47, 66 and 110 is not found in the drawings.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The relatively novel structure set forth for the disclosed invention would require some specific structure for the claimed stop or spring, which is not a structure that is considered to be commonly known in the art for this type of folding/sliding configuration and allows for a very wide range of possible options for a spring or stop to provide the claimed functions.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Selander (US 2,588,939) in view of Di Maio (US 1,524,694).
Regarding claims 1 and 2, Selander discloses a tool, comprising: a first handle segment (either side of 1/2) having a first handle portion (1) and a second handle portion (2), the first handle segment having an internal channel (within 2) partially housing (in the same manner as the disclosed invention) a first pivot tool arm (5); a second handle segment (other side of 1/2) having a third handle portion (1) and a fourth handle portion (2), the second handle segment having an internal channel (within 2) partially housing (in the same manner as the disclosed invention) a second pivot tool arm (5); and a pivot (9) to rotatably couple the first pivot tool arm to the second pivot tool arm to create a scissors pivot tool, wherein the pivot can rotate the first pivot tool arm and second pivot tool arm into a substantially straight arrangement (Fogs. 1-4) allowing the first handle segment to be substantially collinear with the second multitool (assumed to require more than one function).  Di Maio discloses a similar folding scissors tool, and teaches that a side portion of each of the handle segments may include additional tools foldably stowed therein, being a very well-known concept in the art of hand tools to provide additional functions to the tool without while maintaining substantially the same basic shape of the base tool.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one similar folding tool to be stowed in the handle portion of Selander, for instance along either longitudinal side of the loop 1 in a similar manner taught by Di Maio, to provide additional functions for the scissors of Selander, thus making the tool a multitool.  
Regarding claim 7, Selander further discloses at least one of a spring (curved end 8) or a stop (pocket 3/4 to receive 8) to maintain the first handle segment and the second handle segment in a collinear arrangement in a closed orientation.
Regarding claim 8, Selander further discloses at least a stop (6) to maintain the first handle segment and the second handle segment in a fixed open position (by snapping into socket 3; Col. 2, lines 9-12).
Regarding claim 9, Selander further discloses that the first pivot tool arm is slidably connected to the first handle segment, and the second pivot tool arm is slidably connected to the second handle segment.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Selander (US 2,588,939) in view of Di Maio (US 1,524,694) as applied to claim 1 and further in view of Horng (5,511,262).
The combination of Selander provides the multitool of Selander with handle portions (1) modified to receive at least one tool therein, but fails to disclose a telescoping pen or sliding tool blade.  Horng discloses another similar compact scissor tool, folding to a closed position that is substantially linear, similar to Selander, and teaches that the handles may include a sliding/telescoping (in the same manner disclosed in the current application) pen (B) in one handle to extend therefrom in a longitudinal direction of the closed handle position for a common use orientation of a writing utensil and discloses a sliding adjustable blade in the other handle, which allows for selection and adjustment of the blade length as needed.  Therefore, it further would have been obvious to provide alternative stowable tools in the additional handle portions taught by Di Maio on Selander, such as the telescopic pen in one handle and a sliding blade in the other as taught by Horng, both being stored within the respective handles of Selander when in the closed position and extendable from the handles when in an open position to provide additional functions of writing and cutting using an adjustable length blade, which may often be more useful and/or safer than cutting with scissors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Chundelak, Jr. (3,766,648), Barr (3,781,992) and Metcalf (US 631,403) provide tools having similar structure as the claimed inveniton.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        22 March 2021